Name: Council Regulation (EC) No 1436/2005 of 31 August 2005 temporarily reducing the autonomous Common Customs Tariff duties for certain tropical fishery products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cooperation policy;  EU finance;  trade;  fisheries;  tariff policy
 Date Published: nan

 3.9.2005 EN Official Journal of the European Union L 228/1 COUNCIL REGULATION (EC) No 1436/2005 of 31 August 2005 temporarily reducing the autonomous Common Customs Tariff duties for certain tropical fishery products (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Common Customs Tariff is laid down in Regulation (EEC) No 2658/87 (1). (2) The Community is a major consumer of certain tropical fishery products. It has to import large quantities of such products in order to satisfy its needs. In order to avoid disruptions of trade, it is in the Communitys interest to reduce temporarily the Common Customs tariff duties for the importation of these products. (3) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Community on the role of national parliaments in the European Union. (4) Since this Regulation is to apply from 1 August 2005, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties as contained in Regulation (EEC) No 2658/87 shall be reduced, in respect of the products listed in the Annex to this Regulation, to the rates of duty laid down in that Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2005 to 31 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2005. For the Council The President J. STRAW (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). ANNEX The products for which autonomous Common Customs Tariff duties are reduced from 1 August 2005 to 31 December 2005: CN code Description Rate of duty Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Shrimps and prawns 0306 13 50 Shrimps of the genus Penaeus 4,2 0306 13 80 Other 4,2 Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Shrimps and prawns 1605 20 10 In airtight containers 7,0 Other 1605 20 91 In immediate packing of a net content not exceeding 2 kg 7,0